Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 16, 1993, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 31/2 to 7 years and 1 year, respectively, unanimously affirmed.
The two questions the court asked defendant’s medical witness were proper since defendant had placed his medical condition in issue. None of the court’s questions displayed any bias *195against defendant or indicated that it had any opinion about the merits of the case (see, People v Yut Wai Tom, 53 NY2d 44, 56-57). Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Tom, JJ.